t c memo united_states tax_court brenda k smiling and a mark smiling petitioners v commissioner of internal revenue respondent docket no filed date edith faye moates for petitioners g chad barton for respondent memorandum findings_of_fact and opinion paris judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax_year at issue and all rule references are to the continued concessions the issues remaining for decision are whether petitioners are entitled to deduct settlement expenses of dollar_figure reported on their schedule c profit or loss from business or the additional settlement expenses of dollar_figure asserted in their petition entitled to deduct legal and professional services expenses in excess of the dollar_figure respondent allowed and liable for the accuracy-related_penalty under sec_6662 with one minor exception the court resolves all issues in favor of respondent findings_of_fact some of the facts were stipulated and are so found the first stipulation of facts the first supplemental stipulation of facts and the respective accompanying continued tax_court rules_of_practice and procedure 2petitioners conceded the schedule c reconciliation adjustment of dollar_figure the schedule c wage adjustment of dollar_figure the schedule c taxes and license adjustment of dollar_figure and the schedule c gross_receipts adjustment of dollar_figure the parties agree that for the purposes of computing self-employment_tax the self-employment_income on page of the notice_of_deficiency should be decreased by dollar_figure as set forth in more detail in the stipulation of facts exhibits are incorporated by this reference petitioners resided in oklahoma when they timely petitioned this court a mark smiling petitioner is an experienced attorney and litigator having practiced law in oklahoma for more than years he operates his law practice as a mark smiling pllc offering representation in many areas of the law neither petitioner nor any of the other attorneys in his law firm practice in the area of tax law petitioners’ claimed settlement expense deduction the settlement expenses petitioners reported on their joint form_1040 u s individual_income_tax_return relate to an assignment of claim granted in a divorce decree by the district_court of tulsa county divorce court in the underlying divorce proceedings however began as separation proceedings between drs lewis and moon4 in it is helpful to begin with petitioner’ sec_3following the trial the court left the record open for petitioners to introduce evidence of checks not in the record that were returned to dr moon the parties filed a second supplemental stipulation of facts with attached exhibits respondent objected to the admission of the exhibits and petitioners have no problem with the exhibits’ not being admitted into evidence because they are not in support of petitioners’ position on any issue before the court accordingly the court sustains respondent’s objections with respect to the second supplemental stipulation of facts 4although dr moon has multiple aliases for consistency and simplicity the continued involvement in dr moon’s conflict to understand why the divorce court awarded a claim of right against petitioner to dr lewis dr moon’s former spouse and why petitioner’s settlement of that claim was deducted as a schedule c business_expense in an effort to explain his financial relationship with dr moon petitioner offered his testimony and limited documentary_evidence his documentary_evidence consisted of his iolta6 account statements for january and february of canceled checks promissory notes and receipts for funds received other than petitioner’s testimony and selected divorce court records there is no evidence to support petitioner’s recitation of the financial trail of fund transfers between dr moon and petitioner dr moon was an oncologist licensed to practice medicine in the state of tennessee petitioner thought he first met dr moon in the fall of to discuss her potential investment in a business he owned on date dr continued court will refer to her only as dr moon 5the separation proceedings were converted into divorce proceedings on date because petitioner represented dr moon through date--and for simplicity--the court will refer to that case as the divorce proceedings 6an iolta is a lawyer trust account for client funds held for short periods moon was convicted of federal crimes associated with her dilution of life- saving cancer drugs her then husband dr lewis filed for separation on date sometime thereafter dr moon met with petitioner during this meeting dr moon requested that petitioner represent her in the divorce proceedings and in proceedings before the tennessee board_of medical examiners with respect to her medical license although petitioner is not licensed to practice law in the state of tennessee on date he accepted a dollar_figure retainer from dr moon for the medical-license-related representation petitioner also agreed to represent dr moon in the divorce proceedings in addition petitioner accepted cashier’s checks from dr moon the proceeds of which were to be used to invest in a medical business he owned advantage diagnostic mri llc advantage diagnostic to purchase a pet scanner 7the court takes judicial_notice of the docket entries in united_states v moon no 05-cr3 m d tenn filed date see fed r evid a c 442_f3d_741 n 9th cir stating that the court may take judicial_notice of court filings and other matters of public record 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte 8petitioner formed advantage diagnostic on date during the year at issue petitioner owned of advantage diagnostic a positron emission tomography or pet scanner is a nuclear medicine imaging device that continued the retainer and the investment came in the form of two checks and cash the checks totaled dollar_figure and were received on date one was written for dollar_figure the other for dollar_figure petitioner also received dollar_figure in cash from dr moon the following day petitioner deposited the checks into his iolta keeping dollar_figure in that account as a retainer for his future representation of dr moon in the tennessee medical-license-related proceeding and writing a dollar_figure check to advantage diagnostic the same day petitioner signed a receipt and a promissory note for dollar_figure--accounting for dollar_figure from the checks received on december and dollar_figure in cash received on december 23--and promised to repay with interest this amount in monthly installment payments beginning in february dollar_figure continued produces three-dimensional images 9petitioner testified both that the dollar_figure was invested in advantage diagnostic and that dollar_figure of the dollar_figure check was payment for his services in dr moon’s divorce proceedings there is no evidence of dollar_figure being paid from petitioner’s iolta to his firm’s operating account 10there is no record that petitioner or advantage diagnostic made any of these required_installment payments petitioner repaid the dollar_figure retainer to the divorce court on date and he--rather than advantage diagnostic--repaid dollar_figure to the divorce court on date on date petitioner received a cash deposit of dollar_figure from dr moon this time he prepared a receipt acknowledging that he was holding the cash until she directed him where to put the funds there is no record of deposit investment or use of these funds on date petitioner received a dollar_figure cashier’s check from dr moon for investment in a carwash he deposited this check into his iolta and promptly wrote a new check to twb llc the entity created to own and operate the carwashdollar_figure on date petitioner received from dr moon dollar_figure cash and dollar_figure for loan for imaging center on date petitioner received dollar_figure from dr moon to be invested or used as mr smiling deems appropriate on date petitioner received from dr moon dollar_figure checks and dollar_figure cash to be invested or used as mark smiling deem sec_11petitioner owned of twb twb repaid the dollar_figure to the divorce court on date appropriate there is no record of deposit investment or use of any of these funds collectively between date and date petitioner received dollar_figure million from dr moondollar_figure soon after on date in his capacity as dr moon’s divorce attorney petitioner defended dr moon in a deposition where she was accused of hiding assets from dr lewisdollar_figure on date petitioner completed and signed a life_insurance change_of beneficiary form he had requested from his insurance agent the witnessed form listed petitioner’s relationship with dr moon as business partners and designated dr moon as beneficiary of a life_insurance_policy on petitioner of dollar_figure 12petitioner suggested that by this time dr moon had decided not to pursue the proceeding related to her medical license this might be true dr moon represented by counsel other than petitioner filed an agreed order with the tennessee board_of medical examiners on date agreeing to the revocation of her medical license petitioner also suggested that he returned the dollar_figure retainer and that the dollar_figure checks was that same amount the court finds that the record does not support his explanation as credible 13although the divorce court found that petitioner received at a minimum dollar_figure million the record in this case supports this court’s finding that he received exactly dollar_figure million 14the decree of dissolution of marriage set forth the divorce court’s findings that dr moon pursued a malicious fraudulent and deceitful scheme designed to deny dr lewis his right to an equitable division of the marital assets million with proceeds payable upon his deathdollar_figure petitioner and dr moon also executed a document titled modification of agreement pursuant to which petitioner promised to repay a loan of dollar_figure million with interest over the course of five yearsdollar_figure this document signed by both petitioner and dr moon was accompanied by a mortgage securing the entire loan amount the mortgage was collateralized by property owned by petitioner and signed by both petitioner and dr moon and their signatures were notarizeddollar_figure on date petitioner filed with the divorce court an application to withdraw from his representation of dr moon that application was granted on 15this form lists petitioner and dr moon as business partners ostensibly covering the transfers of funds occurring between date and date and petitioner represented dr moon in the divorce proceedings until his date application to withdraw was granted on date rule a of the oklahoma rules of professional conduct prohibits business transactions between an attorney and his client without the client’s properly waiving their conflict of interest nothing in the record suggests that dr moon waived the conflict the court finds that petitioner and dr moon were not business partners 16the balance after dollar_figure was given directly to twb was dollar_figure million 17dr moon mailed copies of these documents to herself later that day the envelope containing these copies was found inside a storage locker rented on behalf of dr moon the envelope was addressed to advantage diagnostic’s mailbox physically located at hunter’s glen self storage hunter’s glen self storage was owned by gtb properties which was owned by petitioner excepting the facility manager petitioner had the only key to the mailbox date between then and date petitioner terminated his legal representation of dr moon and returned her legal file without first making copies of any of the documents thereindollar_figure there is no evidence that petitioner returned any funds to dr moon other than those paid to the divorce courtdollar_figure with respect to the funds petitioner received from dr moon upon the order of the divorce court he paid into the court on date the initial retainer of dollar_figure and on date dollar_figure of dr moon’s advantage diagnostic investment twb paid to the divorce court the dollar_figure it received of the remaining dollar_figure petitioner paid to the divorce court dollar_figure on date this left dollar_figure petitioner had previously received from dr moon unaccounted for 18petitioner testified that the change_of beneficiary form the modification of agreement and the mortgage were all pro forma without adequate explanation his testimony was not persuasive each of the three documents was fully executed 19petitioner wrote receipts for the large sums of money received from dr moon his testimony that he returned these large sums of cash and checks to dr moon and failed to document their return is not credible 20this amount comprised dollar_figure in cash dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in checks dollar_figure dollar_figure and dollar_figure of other funds dollar_figure dollar_figure in its lengthy and deliberative factual division of the marital assets of drs lewis and moon the divorce court treated as assets dr moon’s rights under the date modification of agreement and mortgage noting in its decree of dissolution of marriage that mr smiling has testified that he does not owe any obligation under these agreements-- dr lewis should be permitted to test that assertion the divorce court awarded to dr lewis a ny and all rights or claims to recover funds held or deposited by young moon with mark smiling on date petitioner entered into a settlement agreement with dr lewis on behalf of himself a mark smiling pllc smiling bender rounds p a any other law firm with whom mr smiling has also affiliated hunter’s glen self storage and all of the listed entities’ employees attorneys and paralegals although petitioner’s position was that the obligation documents assigned in the decree were merely pro forma pursuant to the settlement agreement petitioner paid dr lewis a total of dollar_figure as follows dollar_figure on date dollar_figure on date and dollar_figure on date the settlement released the above-listed individuals and entities from liability for a number of things i ncluding all claims or rights reserved in the agreement dated january and including without limitation lewis’ rights awarded him under paragraph at page of the decree of dissolution of marriage filed date this settlement agreement and release settles and satisfies any contractual claims lewis has or was awarded against smiling and as to any marital cash or other holdings which may have been placed in the possession of smiling by moon in preparation of petitioners’ form_1040 petitioner gave his accountant copies of the dollar_figure and dollar_figure checks telling his accountant only that the amounts were for the protection of the reputation and integrity of the law business the facts relating to drs lewis and moon were not shared with the accountant the accountant concluded that the settlement expenses were deductible as ordinary and necessary business_expenses of petitioner’s business as an attorney and relied on jenkins v commissioner tcmemo_1983_667 for his conclusion petitioner’s legal expenses at some point a complaint was filed against petitioner with the oklahoma bar association petitioner hired an attorney to represent him before the bar association as a result of the services rendered by petitioner’s attorney petitioner 21petitioners used the services of an accountant and a cpa petitioner provided expense-related documentation to his accountant who compiled various schedules of expenses the accountant gave the schedules to petitioner’s cpa who used them to prepare petitioners’ form_1040 received invoices and he made payments with respect to those invoicesdollar_figure petitioner showed those checks to his accountant but the canceled checks are not part of this record notice_of_deficiency in the notice_of_deficiency respondent disallowed the entirety of petitioners’ claimed schedule c settlement expense deduction--dollar_figure the schedule c expenses omitted dollar_figure previously paid to dr lewis on date respondent opposes this claim for a deduction for additional settlement expenses of dollar_figure petitioners also claimed legal and professional fee expenses of dollar_figure respondent disallowed dollar_figure which petitioner claims is the amount_paid to his attorney with respect to the oklahoma bar association complaint opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayers bear the burden of proving those determinations erroneous rule a 290_us_111 deductions are a matter of legislative grace the taxpayers bear the burden of proving that reported business_expenses were actually paid and were 22petitioner’s attorney did not testify in this case instead petitioner introduced an affidavit dated date the petition in this case was not filed with the court until date ordinary and necessary sec_162 rule a necessary expenses are those that are appropriate and helpful to the taxpayers’ business ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite the taxpayers also bear the burden of substantiating the expenses underlying their claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liabilitydollar_figure sec_6001 503_us_79 sec_1_6001-1 e income_tax regs the failure to keep and present accurate records counts heavily against the taxpayers’ attempted proof rogers v commissioner tcmemo_2014_141 at in the event that the taxpayers establish that they paid a deductible expense but are unable to substantiate the precise amount the court may approximate the amount of the deduction bearing heavily against the taxpayers whose inexactitude is of their own making 39_f2d_540 2d cir the court must however have evidence sufficient to provide a basis upon which 23petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact an estimate can be made 85_tc_731 there is no doubt that petitioner carried on a business and incurred expenses pertaining to it during but petitioners must show that the reported expenses were ordinary and necessary expenses to that business they must also substantiate their expenses the court summarizes its findings in the following paragraphs a settlement-agreement-related expenses petitioners argue that the settlement payments were made to protect mr smiling’s professional reputation and his ability to represent some of his current clients who require that he maintain a certain professional rating petitioners contend that because mr smiling made the settlement payments to dr lewis they could not have been repayments respondent disagrees arguing that the settlement expenses were merely a repayment of dr moon’s funds received by petitioner the court agrees with respondent petitioners are correct that an amount_paid for protection of one’s professional reputation can be an ordinary_and_necessary_expense see 51_tc_805 however it is a non sequitur to jump to a conclusion regarding whether the dollar_figure paid to dr lewis pursuant to the settlement agreement was a repayment generally d eductions are not permitted on account of the repayment of loans 11_bta_1299 but outside the framework of bona_fide loans repayments can--in limited circumstances--be deductible see eg jenkins v commissioner tcmemo_1983_667 addressing the deductibility of payments made by a taxpayer on behalf of another person for amounts the taxpayer was not obligated to repay as a prerequisite to deducting repayments to customers taxpayers bear the burden of proving that the amounts repaid were reported as income see patel v commissioner tcmemo_2012_9 petitioner received dollar_figure million from dr moondollar_figure petitioners have not shown or suggested that they reported any of this money as income petitioners have shown however that petitioner paid dollar_figure directly to twb and that twb repaid those funds to the divorce court what is left to evaluate is the remaining dollar_figure million petitioner received it was not a coincidence that on the same day petitioner completed the change_of beneficiary form he and dr moon executed two other documents the first was a modification of agreement pursuant to which petitioner agreed to repay a loan of dollar_figure million with interest over the course of five years this document 24petitioner properly completed a change_of life_insurance beneficiary form in that exact amount had his and dr moon’s signatures witnessed and gave the only copies to dr moon was accompanied by a notarized mortgage securing the entire loan amount and collateralized by property petitioner owned petitioners suggest that these documents were merely pro forma--they were mock documents not intended to be enforceabledollar_figure they further suggest that all of the remaining funds received from dr moon were repaid--either directly to dr moon or through the divorce court but they ask this court to find as fact that petitioner a seasoned and knowledgeable attorney prepared and executed pretend documents which if filed would actually make him liable to dr moon for dollar_figure million they ask the court to find that notwithstanding this fact petitioner gave to dr moon every copy of these documents and retained no records whatsoever and they ask the court to find that when returning hundreds of thousands of dollars to dr moon petitioner neither prepared nor requested receipts of any kind these explanations are incredible it cannot be coincidence that the funds under petitioner’s control and the amount of indebtedness listed in the modification of agreement and mortgage are identical--dollar_figure million of this amount petitioner paid dollar_figure to the divorce court leaving dollar_figure 25to support this assertion petitioner testified that the property securing the mortgage was worth only dollar_figure but he offered no support for this valuation unaccounted for the divorce court recognized this fact and awarded dr moon’s right to sue petitioner for the dollar_figure balance to dr lewis rather than attempt to prove that the modification of agreement and mortgage were pro forma or worthless petitioner decided to settle the issue privately with dr lewis the settlement agreement contains plenty of legalese and formal boilerplate but it is easy to connect the settlement amount of dollar_figure with the unaccounted- for dollar_figuredollar_figure petitioners suggest that because the funds belonged to dr moon the payments to dr lewis could not be a repayment this semantic argument fails because the funds were actually repaid as modified by the divorce court in the equitable distribution of marital assets accordingly dollar_figure was clearly a repayment that is not deductible the remaining dollar_figure of the settlement payments might have been an ordinary and necessary business_expense for protecting his reputation but petitioner failed to show whether and to what 26there is no record of interest being paid with respect to the promissory note from advantage diagnostic or with respect to the modification of agreement between when the funds were placed under petitioner’s control and when petitioner gave them to dr lewis extent he was entitled to deduct any of that amountdollar_figure the balance is not deductible either petitioners have further failed to explain or substantiate in any way the remaining dollar_figure of reported settlement expensesdollar_figure accordingly respondent’s disallowance of petitioners’ claimed settlement expense deduction is sustained petitioners’ request for additional settlement expense deductions is denied b legal fees irrespective of whether petitioner’s legal fees were ordinary and necessary those expenses--to be deductible--must have been paid during the year in issue and they must be properly substantiated for petitioner reported on the schedule c legal and professional fees of dollar_figure respondent disallowed any deduction for dollar_figure of that amount 27the settlement agreement includes the rights of petitioner a mark smiling pllc smiling bender rounds p a any other law firm with whom mr smiling has also affiliated hunter’s glen self storage and all of the listed entities’ employees attorneys and paralegals 28petitioners claimed deductions of dollar_figure on their form_1040 they claim additional deductions of dollar_figure in their petition which represents one of the settlement payments made by petitioner but the sum of these amounts-- dollar_figure--exceeds the total paid to dr lewis by dollar_figure petitioner credibly testified that he incurred legal fees as a result of a complaint filed against him with the oklahoma bar association the record includes an affidavit from his attorney corroborating the existence and scope of their relationship it states in pertinent part all invoices submitted by my office and payments made by a mark smiling pllc were for professional services rendered in connection with mr smiling maintaining his practice of law and operation of his law firm a mark smiling pllc conspicuously missing are details surrounding the timing and amounts of those invoices and payments also absent from the record in this case are the invoices the canceled checks accounting_records relating to these amounts and bank statements of petitioner’s law firmdollar_figure petitioners suggest that showing canceled checks to their accountant who provided a summary schedule to their tax_return_preparer is sufficient to substantiate the amounts paid for the disallowed portion of the deduction for legal fees they are incorrect a trial before this court is a proceeding de novo the determination of petitioners’ tax_liability must be based on the record before this court and not on any records used at the administrative level davis v 29the record contains only two bank statements both are of petitioner’s iolta account neither is for the year at issue commissioner 65_tc_1014 and whether petitioners provided documents to their accountant to prepare their tax_return is immaterial missing from the record in this case are any books_and_records containing mention of these legal fees copies of canceled checks or any other specific reference to dates and amounts paid with respect to petitioner’s representation before the oklahoma bar association since the record includes no corroboration of the amounts or dates of payment of petitioner’s legal expenses the court finds that petitioner’s uncorroborated testimony is insufficient to substantiate the dollar_figure respondent disalloweddollar_figure see 116_tc_438 c penalty the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be 30even with the cohan_rule petitioners have provided no evidence upon which to approximate allowable expenses beyond the amount respondent allowed see 39_f2d_540 2d cir shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability for any penalty see higbee v commissioner t c pincite once the commissioner satisfies his burden the burden shifts to the taxpayers to prove that the penalty does not apply id pincite respondent met his burden of production for the substantial_understatement penalty31 here by showing that petitioners claimed a deduction for settlement expenses to which they were not entitled and were unable to substantiate the legal expenses underlying the disallowed deductiondollar_figure the burden_of_proof thus shifts to petitioners 31although respondent asserted negligence in the alternative the court need not address it with respect to the settlement expenses respondent did not make a negligence argument with respect to the claimed deduction for legal fees that argument is deemed conceded see 121_tc_308 holding that arguments not addressed in posttrial brief may be considered abandoned 87_tc_56 finding concession by failure to argue 32with respect to the amounts petitioners conceded see supra note respondent has also met his burden of production petitioners do not address the portion of the sec_6662 penalty attributable to these amounts that argument is deemed conceded see mendes v commissioner t c pincite holding that arguments not addressed in posttrial brief may be considered abandoned leahy v commissioner t c pincite finding concession by failure to argue therefore the sec_6662 penalty applies to the portion of petitioners’ underpayment attributable to these concessions the sec_6662 penalty does not apply to any portion of an underpayment if the taxpayers acted with reasonable_cause and in good_faith with respect thereto the taxpayers bear the burden of proving reasonable_cause and good_faith id pincite the decision whether the taxpayers acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reasonable_cause and good_faith can be shown by reasonable good-faith reliance on the advice of a qualified_tax professional see id but generally the most important factor is the taxpayer’s effort to assess his or her correct_tax liability other factors include the taxpayer’s experience knowledge and education id in determining whether a taxpayer reasonably relied on professional advice for this purpose the court applies a three-prong test which asks whether the adviser was a competent professional who had sufficient expertise to justify the reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 33respondent did not dispute the qualifications of petitioners’ accountant this issue is deemed conceded see mendes v commissioner t c pincite holding that arguments not addressed in post-trial brief may be considered abandoned leahy v commissioner t c pincite finding concession by failure to argue aff’d 299_f3d_221 3d cir van der lee v commissioner tcmemo_2011_234 slip op pincite citing neonatology’s test and finding that the taxpayers failed to provide their accountant with all relevant information necessary to accurately report their charitable_contributions aff’d 501_fedappx_30 2d cir reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 petitioners argue that they reasonably relied on their accountant to prepare the schedules for their cpa who prepared their return for the year in issue and that this reliance constitutes reasonable_cause and good faithdollar_figure as it relates to the 34petitioners argue in the alternative that they made adequate_disclosure of the settlement expenses by claiming the deduction on their schedule c to satisfy the adequate_disclosure standard of sec_6662 taxpayers must disclose the relevant facts on a properly completed form attached to the return or to a qualified_amended_return sec_1_6662-4 income_tax regs for disclosure to be adequate it must be sufficiently detailed to alert the commissioner and his agents as to the nature of the transaction so that the decision as to whether to select the return for audit may be a reasonably informed one 88_tc_1020 although adequacy of disclosure is judged using a reasonable person standard 133_tc_1 petitioners did nothing more than report the settlement expenses on their schedule c this does not rise to the level of adequately apprising the commissioner of the nature of the settlement see id pincite the disclosure must be more substantial than providing a clue that would intrigue the continued reported settlement expenses their argument fails because there is no credible_evidence in the record that petitioners provided to their accountant documents relating to dr moon’s divorce the receipts and promissory notes or the information underlying any of these documents with respect to the reported legal expenses the court finds that petitioners have shown reasonable_cause and good_faith these conclusions are discussed in more detail below although preparation of a taxpayer’s return by an accountant does not provide absolute protection against substantial_understatement or negligence penalties in some circumstances a taxpayer’s reliance on a competent and experienced accountant in the preparation of the taxpayer’s return may constitute reasonable_cause and good_faith to show good_faith reliance however the taxpayer must establish that the return preparer was supplied with all necessary information and the incorrect return was a result of the preparer’s mistakes 94_tc_473 see also 68_f3d_868 5th cir aff’g tcmemo_1993_634 57_tc_781 the ultimate responsibility for a correct continued likes of sherlock holmes but need not recite every underlying fact return lies with the taxpayer who must at least furnish the necessary information to his agent who prepared the return petitioner did not provide to his accountant any documents or information relating to dr moon’s money he did not discuss the modification of agreement or the mortgage and he did not discuss dr moon’s divorce proceedings and there is no evidence that petitioner’s accountant discussed the impact of these types of facts upon the deductibility of the claimed settlement expense deduction accordingly the court concludes that petitioners have failed to show that they provided their accountant necessary and accurate information see neonatology assocs p a v commissioner t c pincite for this reason alone petitioners have failed to show that they had reasonable_cause for claiming the settlement expense deductiondollar_figure 35this alone is sufficient to disqualify petitioners from the reasonable_cause and good_faith defense to the sec_6662 penalty but even if the court were to assume as it does not that petitioners provided to their accountant all of these documents and evidence there is nothing in the record showing that their accountant considered or advised them of the implications of their particular situation 115_tc_43 the mere fact that a certified_public_accountant has prepared a tax_return does not mean that he or she has opined on any or all of the items reported therein with respect to the claimed legal fees however the court is faced with a different situation petitioners contend that they had reasonable_cause and good_faith for their claimed legal and professional services expense deduction t he most important factor in determining whether taxpayers have reasonable_cause for their tax treatment and whether they act in good_faith is the extent of the taxpayer s’ effort to assess the taxpayer s’ proper tax_liability sec_1_6664-4 income_tax regs petitioners have provided sufficient evidence to show that at the time they filed their form_1040 they had reasonable_cause and good_faith with respect to this deduction it is clear that a complaint was filed against petitioner with the oklahoma bar association petitioner retained counsel and the canceled checks for the attorney’s fees were provided to petitioner’s accountant petitioner also provided documents to his accountant supporting the rest of his claimed legal and professional services expenses and petitioners’ form_1040 reflected those legal and professional services expense receipts shown to petitioners’ accountant although petitioner failed to substantiate to this court the amounts paid his credible testimony on this point--combined with the credible testimony of his accountant and the affidavit of petitioner’s attorney--convinces the court that at the time they filed their form_1040 petitioners had reasonable_cause and good_faith for the legal and professional services expense deduction claimed therefore the sec_6662 penalty does not apply to the portion of petitioners’ underpayment attributable to the disallowed legal and professional services deduction to reflect the foregoing decision will be entered under rule
